DETAILED ACTION
Claims 1-4 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 4 is rejected since it is not clear what is meant by the language “toward an outside” recited in the 2nd to the last line. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen  et al. (U.S. Pat. No. 6,452,120, hereinafter “Chen”).
Specifically, regarding Claim 1, Chen discloses a foot switch (Abstract) comprising: a pedal member (12, 14, 16) extending in a front-rear direction (C; FIG. 1), and a base unit (20) connected to the pedal member (12, 14, 16) via a rotating shaft portion (50), wherein the base unit (20) includes: an elastic force applying portion (56) applying an elastic force to the pedal member (12, 14, 16; col. 4, ll. 33-36), a switch portion (116, 118) operated by the pedal member (12, 14, 16) by the pedal member being stepped on and rotating around the rotating shaft portion (50), and a support portion (SP; FIG. 4, reproduced and annotated below) supporting the pedal member (12, 14, 16) with the elastic force applied from the elastic force applying portion (56) in a state where the pedal member (12, 14, 16) is yet to be stepped on, the elastic force applying portion (56) and the support portion (SP) are disposed on one side in the front-rear direction with respect to the rotating shaft portion (50; FIG. 4), and the support portion (SP) supports a side wall portion (SWP; FIG. 4 below) of the pedal member (12, 14, 16).

    PNG
    media_image1.png
    977
    1338
    media_image1.png
    Greyscale

Regarding Claim 2, Chen discloses that the base unit (20) includes: a base member (20 itself; FIGS. 3 and 4) provided with the elastic force applying portion (56) and the switch portion (116, 118; FIG. 4), and a connecting member (90) connected to an end portion of the base member in a width direction (e.g., FIG. 3), the support portion (SP) has an engaging portion (an outer surface of SP; FIG. 4) engaging with the side wall portion (SWP) of the pedal member (12, 14, 16) from an inside in the width direction (FIG. 4), and the rotating shaft portion (50) and the engaging portion are provided on the connecting member (50 and the engaging portion are on or above the surfaces of 20 and 90; FIGS. 2 and 4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mao et al. (CN. Pat. No. CN202549638, hereinafter “Mao”).
Chen discloses substantially all of the limitations of the present invention and further discloses a plurality of switch units (116, 118) including the pedal member (12, 14, 16) and the base unit (20; see, e.g., FIG. 3) but does not disclose that connecting members of adjacent switch units are connected to each other via a connecting portion.  
However, Mao discloses that connecting members (8) of adjacent switch units (1, 5; FIG. 1) are connected to each other via a connecting portion (CONP; FIG. 2, a portion of which is reproduced and annotated below). 

    PNG
    media_image2.png
    384
    703
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mao with those of Chen to provide multiple independent actuators providing various output signals in a single chassis.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Eisenberg et al. (U.S. Pat. No. 2,460,494, hereinafter “Eisenberg”).
Chen discloses substantially all of the limitations of the present invention but does not disclose the claimed abutting surface.
However, Eisenberg discloses that the base unit (11, 17) has a wall portion (bottom wall portion 17) on one side in the front-rear direction (FIG. 3, which extends in the front-rear direction of the device), the wall portion (17) has an abutting surface (21, 22) abutting against the pedal member (23) in a state where the pedal member (12, 16) is stepped on (FIG. 3), and the abutting surface (21, 22) is inclined such that a distance between the abutting surface and the pedal member increases toward an outside in a width direction (as shown along the width of FIG. 1, the distance increases from 31 towards an end of portion 29).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eisenberg with those of Chen to ensure a smooth depression upon actuation and avoidance of a possible pedal member stress fracture in case of application of excessive force.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833